DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of the certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, claim 1 recites the limitation, “an extending direction…is perpendicular to the seat body….” The Examiner submits that this limitation is unclear. Any object, including the seat body of the extension lens module, is a three-dimensional structure. Thus, the seat body extends in all three of these directions. Claim 1 is unclear as to which direction is that which is perpendicular to the extending direction. For the purpose of prior art rejection, the Examiner will interpret the extending direction as either direction along the first axis, recited in claim 4. Therefore, perpendicular to that direction would be a direction of the seat body that extends toward to the electronic device. Claims 2-16 are rejected as indefinite because they depend on claim 1 and fail to remedy its indefiniteness.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aberle (US 2019/0037062).
As to claim 1, Aberle teaches an extension lens module (Figs. 1 and 11, carrier member “10” with optical assemblies “12-15” and support “20”; [0024], lines 6-11) for an electronic device (Fig. 1, mobile device of Fig. 1; [0023], lines 1-6) having a lens (Fig. 1, lens “3”), comprising: 
a seat body (Fig. 11, support “20”) configured to be detachably disposed on the electronic device ([0026], lines 10-19; note, also, lines 20 and 21) and comprising a positioning pillar (Fig. 11, vertical member “24” corresponding to the ratchet/pawl construction “16/24”; [0025], lines 11-17); and 
a switching device (Fig. 1, carrier member “10”) comprising a rotating disc (Fig. 1, body of carrier member “10”; [0024], lines 18-20) and a plurality of extension lenses (Fig. 1, optical assemblies “12-15”; [0024], lines 6-11), wherein the rotating disc is rotatable with respect to the seat body (e.g., [0025], lines 1-9) in an extending direction (Fig. 1, direction “A”) which is perpendicular to the seat body (Figs. 1 and 11; {As illustrated in Fig. 1, direction “A” exists in a plane parallel with the surface of cover “1,” and as illustrated in Fig. 11, the vertical member “24” extends perpendicularly relative to direction “A,” toward the surface of cover “1.”}), and the extension lenses are disposed on the rotating disc at intervals (Fig. 1). 
As to claim 2, Aberle teaches the extension lens module as claimed in claim 1, wherein the rotating disc comprises a hole (Fig. 11, unnumbered hole through which vertical member “24” extends), the positioning pillar is penetrated through the hole (Fig. 11), so that the rotating disc is movable with respect to the seat body in the extending direction ([0024], lines 11-17; {The Examiner interprets movable as to mean movement corresponding to rotation.}).
As to claim 12, Aberle teaches the extension lens module as claimed in claim 1, wherein a first supporting arm is extended from a first end of the seat body along a first axis, a second supporting arm is extended from a second end of the seat body that is opposite to the first end along the first axis (Fig. 11, flexible extensions “22a” and “22b”; {The extensions each have a portion that extends along the same axis and from base “22.”}), and one of the first supporting arm and the second supporting arm is provided with an elastic element (Fig. 11, one of frictional areas “22c” and “22d”) so that the electronic device is held between the first supporting arm and the second supporting arm (Fig. 11; [0026], lines 10-19). 


Allowable Subject Matter
Claims 3-11 and 13-16 recite allowable subject matter. The claims will be officially allowed once the rejection under 112(b) to claim 1 has been resolved. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: As to claim 3, the when the positioning ring is in contact with the electronic device. Claims 4-11 are allowable because they depend on claim 3. As to claims 13 and 14, the prior art fails to disclose adjusting knobs positioned on arms of the seat body of the extension lens module that are configured to move the rotatable disc. As to claim 15, the prior art fails to disclose heights of positioning rings corresponding to extension lenses of a rotatable disc equaling rear focal lengths of the corresponding extension lenses. As to claim 16, the prior art fails to disclose a seat body of an extension lens module having a hole that corresponds to positioning rings of a rotatable disc with extension lens, where the hole has a height smaller than the height of the positioning rings and has a diameter equaling the outer diameter of each of the positioning rings.      
Regarding claim 3, Wang (US 2005/0101348) discloses a circular frame having a plurality of lenses that is rotatable with respect to the lens of a mobile phone. The circular frame includes a tab that engages with a notch in the mobile phone to secure the position of a lens of the frame with respect to the lens of the mobile phone. However, the Examiner is unwilling to read the tab of Wang as a ring. Pedersen (US # 9,232,129) discloses a rotatable disc having a plurality of lenses that are rotatable with respect to the lens of a mobile device. The disc further includes a plurality of camera lens receiving rings for receiving the plurality of lenses. The reference discloses that coupling elements of the disc are magnetically attached to the mobile device. However, the reference does not specifically disclose or illustrate that the camera lens receiving rings contact the mobile device. Regarding claims 13 and 14, Ehrenkranz (US # 10,498,936) discloses a sample holder including a lens that may be adjusted along an 

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure. Chapman et al. (US 2013/0177304), Lohr et al. (US # 7,324,156), Springer (US # 9,568,708), Guzman (US 2013/0267283), and O’Neill et al. (US 2015/0042877) each disclose examples of an accessory for a mobile phone having a rotatable member holding a plurality of lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANTHONY J DANIELS/
Primary Examiner, Art Unit 2696

2/22/2022